DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/14/2021 has been entered. Claims 1-20 have been canceled. Claims 
21-32 remain for examination. 
Allowable Subject Matter
Claims 21-32 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 12/14/2021 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Accordingly, the prior art fails to disclose:
i. a smart card as recited in claim 21 comprising: 
a transponder chip module 
    PNG
    media_image1.png
    13
    186
    media_image1.png
    Greyscale
; 
a first coupling frame comprising a conductive surface and having a first slit extending through the surface from an outer edge thereof to an inner position thereof, wherein the coupling frame is disposed so that the slit overlaps a portion of the module antenna; and 
a second coupling frame comprising a conductive surface and having a second slit extending through the surface from an outer edge thereof to an inner position thereof, wherein the coupling frame is disposed so that the slit overlaps a portion of the module antenna.

ii. a card body construction for a smart card as recited in claim 31 
a plurality of metal layers 
a first of the metal layers has a first opening for receiving a transponder chip module, and the slit of the first metal layer extends from the first opening to an outer edge of the first metal layer; 
a second of the metal layers 
the first and second openings in the first and second metal layers are aligned with one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/THIEN M LE/Primary Examiner, Art Unit 2887